Exhibit 10.2

 

Form of Employee Stock Subscription Agreement

 

This Employee Stock Subscription Agreement, dated as of              , 20     ,
between ServiceMaster Global Holdings, Inc., a Delaware corporation, and the
employee whose name appears on the signature page hereof, is being entered into
pursuant to the ServiceMaster Global Holdings, Inc. Stock Incentive Plan.  The
meaning of each capitalized term may be found in Section 10.

 

The Company and the Employee hereby agree as follows:

 

Section 1.                           Purchase and Sale of Common Stock.

 

(a)                      In General.  Subject to all of the terms of this
Agreement, at the Closing the Employee shall purchase, and the Company shall
sell, the aggregate number of shares of Common Stock set forth on the signature
page hereof, at the purchase price set forth on the signature page hereof (the
“Initial Purchase Price”).  Such shares of Common Stock constitute “Initial
Shares” (as defined in the Employment Agreement).  The terms of this Agreement
shall also apply to (i) any “Additional Shares” (as defined in the Employment
Agreement, if any Additional Shares are purchased by the Employee), (ii) any
shares of Common Stock acquired upon the exercise of options after the date of
this Agreement (the “Option Shares”) and (iii) any shares of Common Stock
acquired upon the settlement of restricted stock units after the date of this
Agreement (the “RSU Shares”).  The Initial Shares, Additional Shares, Option
Shares and RSU Shares are collectively referred to in this Agreement as the
“Shares”.

 

(b)                      Condition to Sale.  Notwithstanding anything in this
Agreement to the contrary, the Company shall have no obligation to sell any
Common Stock to any person who is not an employee of the Company or any of its
Subsidiaries at the time that such shares of Common Stock are to be sold or who
is a resident of a jurisdiction in which the sale of Common Stock to him would
constitute a violation of the securities, “blue sky” or other laws of such
jurisdiction.

 

Section 2.                           The Closing.

 

(a)                      Time and Place.  The Company shall determine the time
and place of the closing of the purchase and sale of the Shares (the “Closing”).

 

(b)                      Delivery by the Employee.  At the Closing, the Employee
shall deliver to the Company the aggregate Initial Purchase Price for the
Shares.

 

--------------------------------------------------------------------------------


 

(c)                       Delivery by the Company.  At the Closing, the Company
shall register the Shares in the name of the Employee.  If the Shares are
certificated, any certificates relating to the Shares shall be held by the
Secretary of the Company or his designee on behalf of the Employee.

 

Section 3.                           Employee’s Representations and Warranties.

 

(a)                      Access to Information, Etc.  As to the purchase of the
Initial Shares and any Additional Shares, the Employee represents, warrants and
covenants as follows:

 

(i)                        the Employee has carefully reviewed the materials
furnished to the Employee in connection with the offer and sale of the Shares
pursuant to this Agreement;

 

(ii)                     the Employee has had an adequate opportunity to
consider whether or not to purchase any of the shares of Common Stock offered to
the Employee, and to discuss such purchase with the Employee’s legal, tax and
financial advisors;

 

(iii)                  the Employee understands the terms and conditions that
apply to the Shares and the risks associated with an investment in the Shares;

 

(iv)                 the Employee has a good understanding of the English
language;

 

(v)                    the Employee is, and will be at the Closing, an officer
or employee of the Company or one of its Subsidiaries; and

 

(vi)                 the Employee is, and will be at the Closing, a resident of
the jurisdiction indicated as his or her address set forth on the signature
page of this Agreement.

 

(b)                      Ability to Bear Risk.  The Employee represents and
warrants as follows:

 

(i)                        the Employee understands that the rights of first
refusal and other transfer restrictions that apply to the Shares may effectively
preclude the transfer of any of the Shares prior to a Public Offering;

 

2

--------------------------------------------------------------------------------


 

(ii)                     the financial situation of the Employee is such that he
or she can afford to bear the economic risk of holding the Shares for an
indefinite period;

 

(iii)                  the Employee can afford to suffer the complete loss of
his or her investment in the Shares; and

 

(iv)                 the Employee understands that the Company’s Financing
Agreements may restrict the ability of the Company to repurchase the Shares
pursuant to Section 5 and that the Company and its Subsidiaries may enter into
or amend, refinance or enter into new Financing Agreements without regard to the
impact on the Company’s ability to repurchase the Shares.

 

(c)                       Voluntary Purchase.  The Employee represents and
warrants that the Employee is purchasing the Shares voluntarily.

 

(d)                      No Right to Awards.  The Employee acknowledges and
agrees that the sale of the Shares and the grant of any options that are awarded
to the Employee in connection with the purchase of the Shares (i) are being made
on an exceptional basis and are not intended to be renewed or repeated, (ii) are
entirely voluntary on the part of the Company and its Subsidiaries and
(iii) should not be construed as creating any obligation on the part of the
Company or any of its Subsidiaries to offer any securities in the future.

 

(e)                       Investment Intention.  The Employee represents and
warrants that the Employee is acquiring the Shares solely for his or her own
account for investment and not on behalf of any other person or with a view to,
or for sale in connection with, any distribution of the Shares.

 

(f)                        Securities Law Matters.  The Employee acknowledges
and represents and warrants that the Employee understands that:

 

(i)                        the Shares have not been registered under the
Securities Act or any state or non-United States securities or “blue sky” laws;

 

(ii)                     it is not anticipated that there will be any public
market for the Shares;

 

(iii)                  the Shares must be held indefinitely and the Employee
must continue to bear the economic risk of the investment in the Shares unless
the Shares are subsequently registered under

 

3

--------------------------------------------------------------------------------


 

applicable securities and other laws or an exemption from registration is
available;

 

(iv)                 the Company is under no obligation to register the Shares
or to make an exemption from registration available; and

 

(v)                    a restrictive legend shall be placed on any certificates
representing the Shares that makes clear that the Shares are subject to the
restrictions on transferability set forth in this Agreement and a notation shall
be made in the appropriate records of the Company or any transfer agent
indicating that the Shares are subject to such restrictions.

 

(g)                       Voting Proxy.  By entering into this Agreement and
purchasing the Shares, the Employee hereby irrevocably grants to and appoints
the CD&R Investors collectively (to act by unanimous consent) as such Employee’s
proxy and attorney-in-fact (with full power of substitution), for and in the
name, place and stead of such Employee, to vote or act by unanimous written
consent with respect to such Employee’s Shares.  The Employee hereby affirms
that the irrevocable proxy set forth in this Section 3(g) will be valid until
the consummation of a Public Offering and is given to secure the performance of
the obligations of such Employee under this Agreement.  The Employee hereby
further affirms that the proxy hereby granted shall be irrevocable and shall be
deemed coupled with an interest and shall extend for the term of this Agreement,
or, if earlier, until the last date permitted by law.  For the avoidance of
doubt, except as expressly contemplated by this Section 3(g), the Employee has
not granted a proxy to any Person to exercise the rights of such Employee under
this Agreement or any other agreement relating to the Shares to which such
Employee is a party.

 

Section 4.                       Restriction on Transfer of Shares.

 

(a)                      In General.  Prior to the first to occur of a Public
Offering and the third anniversary of the Closing, the Employee shall not
Transfer any of the Shares other than (i) upon the Employee’s death by will or
by the laws of descent and distribution, (ii) repurchases by the Company (or an
assignee thereof) or the CD&R Investors pursuant to Section 5 hereof,
(iii) pursuant to Section 6 or Section 7 hereof, or (iv) with the Company’s
consent.  Shares may only be Transferred in a manner that complies with all
applicable securities laws and, if the Company so requests, prior to any
attempted Transfer, the Employee shall provide to the Company at the Employee’s
expense such information relating to the compliance of such

 

4

--------------------------------------------------------------------------------


 

proposed Transfer with the terms of this Agreement and applicable securities
laws as the Company shall reasonably request, which may include an opinion in
form and substance reasonably satisfactory to the Company of counsel regarding
such securities law or other matters as the Company shall request (such counsel
to be reasonably satisfactory to the Company).

 

(b)                      No Transfer That Would Result In Registration
Requirements.  Prior to a Public Offering, the Shares may not be Transferred if
such Transfer would result in the Company becoming subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act (or other similar
provision of non-U.S. law) or would increase the risk that the Company would be
subject to such reporting requirements as determined by the Company in its sole
and absolute discretion.  Any purported Transfer in violation of Section 4(a) or
this Section 4(b) shall be void ab initio.

 

Section 5.                           Options Effective on Termination of
Employment Prior to a Public Offering.

 

(a)                      Rights of the Company and the Initial Investors.  If
the Employee’s employment with the Company terminates for any reason prior to a
Public Offering, the Company may elect to purchase all or a portion of the
Shares by written notice to the Employee delivered on or before the 60th day
after the Employee’s termination of employment (the “First Option Period”).  The
CD&R Investors may elect to purchase all or any portion of the Shares that the
Company has not elected to purchase by written notice to the Employee delivered
at any time on or before the 80th day after the Employee’s termination of
employment (the “Second Option Period”).

 

(b)                      Limited Right of the Employee to Require the Company to
Repurchase Shares.  If the Employee’s employment with the Company is terminated
prior to a Public Offering by the Employee upon Retirement or for Good
Reason, or by reason of the Disability or death of the Employee, or is
terminated by the Company without Cause (including in connection with a sale by
the Company of the division or Subsidiary directly employing the employee), the
Employee may require the Company to purchase all (but not less than all) of the
Initial Shares and the Additional Shares by written notice delivered to the
Company within 30 days following the expiration of the Second Option Period.

 

(c)                       Purchase Price.  The purchase price per Share pursuant
to this Section 5 shall equal the Fair Market Value as of the later of (i) the
effective date of the Employee’s termination of employment (determined

 

5

--------------------------------------------------------------------------------


 

without regard to any statutory or deemed or express contractual notice period)
and (ii) six months and one day from the date of the Employee’s acquisition of
the Shares pursuant to this Agreement (such date, the “Determination Date”),
provided that if the Employee’s employment is terminated by the Company for
Cause, the purchase price per Share shall equal the lesser of (i) the Fair
Market Value of such Share as of the Determination Date and (ii) the price at
which the Employee purchased such Share from the Company pursuant to this
Agreement.

 

(d)                      Closing of Purchase; Payment of Purchase Price. 
Subject to Section 5(f), the closing of a purchase pursuant to this Section 5
shall take place at the principal office of the Company no later than the 90th
day following the Determination Date (or, in the case of a purchase pursuant to
Section 5(b), no later than 10 business days following the Company’s receipt of
written notice from the Employee pursuant to Section 5(b)).  At the closing,
(i) the Company or the CD&R Investors, as the case may be, shall, subject to
Section 5(e), pay the Purchase Price to the Employee and (ii) if the Employee
actually holds any certificates or other instruments representing the Shares so
purchased, the Employee shall deliver to the Company such certificates or other
instruments, appropriately endorsed by the Employee or directing that the shares
be so transferred to the purchaser thereof, as the Company may reasonably
require.

 

(e)                       Application of the Purchase Price to Certain Loans or
Other Obligations.  The Company shall be entitled to apply any amounts otherwise
payable pursuant to this Section 5 to discharge any indebtedness of the Employee
to the Company or any of its Subsidiaries or indebtedness that is guaranteed by
the Company or any of its Subsidiaries or to offset any such amounts against any
other obligations of the Employee to the Company or any of its Subsidiaries.

 

(f)                        Certain Restrictions on Repurchases; Delay of
Repurchase.  Notwithstanding any other provision of this Agreement, the Company
shall not be permitted or obligated to make any payment with respect to a
repurchase of any Shares from the Employee if (i) such repurchase (or the
payment of a dividend by a Subsidiary to the Company to fund such repurchase)
would result in a violation of the terms or provisions of, or result in a
default or an event of default under any guaranty, financing or security
agreement or document entered into by the Company or any Subsidiary from time to
time (the “Financing Agreements”), (ii) such repurchase would violate any of the
terms or provisions of the Certificate of Incorporation and By-laws of the
Company or (iii) the Company has no funds legally available to make such payment
under the General

 

6

--------------------------------------------------------------------------------


 

Corporation Law of the State of Delaware.  If payment with respect to a
repurchase by the Company otherwise permitted or required under this Section 5
is prevented by the terms of the preceding sentence: (i) the payment of the
applicable Purchase Price shall be postponed and will take place at the first
opportunity thereafter when the Company has funds legally available to make such
payment and when such payment will not result in any default, event of default
or violation under any of the Financing Agreements or in a violation of any term
or provision of the Certificate of Incorporation or By-laws, (ii) such
repurchase obligation shall rank against other similar repurchase obligations
with respect to Common Stock according to priority in time of the effective date
of the termination of employment giving rise to such repurchase (provided that
any repurchase commitment arising from Disability or death shall have priority
over any other repurchase obligation) and (iii) the Purchase Price, except in
the case of a termination for Cause, shall be increased by an amount equal to
interest on such Purchase Price for the period during which payment is delayed
at an annual rate equal to the weighted average cost of the Company’s senior
secured bank indebtedness outstanding during the delay period.  In the event
that this Section 5(f) shall apply to any purchase pursuant to this Section 5,
the Company shall use its commercially reasonable efforts to take such actions
as may be necessary or appropriate to cause this Section 5(f) no longer to apply
to the payment of the cash owed to the Employee in respect of such repurchase
obligation.

 

(g)                       Right to Retain Shares.  If the options of the Company
and the CD&R Investors to purchase the Shares pursuant to this Section 5 are not
exercised with respect to all of the Shares, the Employee shall be entitled to
retain the remaining Shares, although those Shares shall remain subject to all
of the other provisions of this Agreement.

 

(h)                      Notice of Termination; Etc.  Prior to a Public
Offering, the Company shall give prompt written notice to the CD&R Investors of
any termination of the Employee’s employment with the Company and of the Company
decision whether or not to purchase Shares pursuant to Section 5(a).

 

(i)                          Public Offering.  The provisions of this Section 5
shall terminate upon a Public Offering, provided that such termination shall not
affect the Company’s repurchase right following a termination for Cause that was
effective (or deemed to be effective) prior to such Public Offering or any
payment obligation postponed pursuant to Section 5(f).

 

7

--------------------------------------------------------------------------------


 

(j)                         Allocation of Purchase Rights.  The Employee
acknowledges and agrees that the CD&R Investors may allocate and assign their
purchase rights under this Section 5, as among themselves and the other
Investors, in such manner as they, in their sole discretion, may agree from time
to time.

 

Section 6.                           “Tag-Along” Rights.

 

(a)                      Sale Notice.  At least 30 days before any of the
Investors (whether acting alone or jointly with one or more of the other
Investors) consummates a sale of more than 50.01% of the Common Stock
collectively owned by the Investors as of the Effective Date to a Third-Party
Buyer, the Company will deliver a written notice (the “Sale Notice”) to the
Employee.  The Sale Notice will disclose the material terms and conditions of
the proposed sale or transfer, including the number of shares of Common Stock
that the prospective transferee is willing to purchase, the proposed purchase
price per share and the intended consummation date of such sale.

 

(b)                      Right to Participate.  The Employee may elect to
participate in the sale or other transfer described in the Sale Notice by giving
written notice to the applicable Investors and the Company within 15 days after
the Company has given the related Sale Notice to the Employee.  If the Employee
elects to participate, the Employee will be entitled to sell in the contemplated
transaction, at the same price and on the same terms and conditions as set forth
in the Sale Notice, an amount of Shares equal to the product of (i) the quotient
determined by dividing (A) the percentage of the Company’s then outstanding
Common Stock represented by the Shares then held by the Employee by (B) the
aggregate percentage of the Company’s then outstanding Common Stock represented
by the Common Stock then held by the Investor(s) participating in the sale or
other transfer described in the Sale Notice and all holders of Common Stock
electing to participate in such sale and (ii) the number of shares of Common
Stock the prospective transferee has agreed to purchase in the contemplated
transaction.  Notwithstanding anything to the contrary in any Sale Notice,
(i) the Employee shall agree to make customary representations, and shall agree
to customary covenants, indemnities and agreements, so long as they are made
severally and not jointly; provided, that the Employee shall not be subject to
any restrictive covenant to the extent such covenant differs from the applicable
restrictive covenant provided in the Employment Agreement; (ii) any general
indemnity given by any Investor, applicable to liabilities not specific to such
Investor, to the transferee in connection with such sale shall be apportioned
among the Employee and all other Persons participating in such sale or Transfer
on a pro rata basis, based on the consideration received by each such Person in
respect of his, her or its

 

8

--------------------------------------------------------------------------------


 

Shares to be sold or Transferred, (iii) any indemnity given by the Employee
shall not exceed the Employee’s net proceeds from the sale, and (iv) any
representation relating specifically to a Person and/or his, her or its
ownership of the Shares to be sold or Transferred shall be made only by such
Person.  The fees and expenses incurred in connection with such sale or Transfer
and for the benefit of all Persons participating in such sale or Transfer (it
being understood that costs incurred by or on behalf of a Person for his, her or
its sole benefit will not be considered to be for the benefit of all Persons
participating in such sale or Transfer), to the extent not paid or reimbursed by
the Company or the transferee, shall be shared by the Employee and all other
Persons participating in such sale or Transfer on a pro rata basis, based on the
consideration received by each such Person in respect of its Shares to be sold
or Transferred; provided that no such Person shall be obligated to make any
out-of-pocket expenditure in respect of such fees or expenses prior to the
consummation of such sale or Transfer (excluding de minimis expenditures).

 

(c)                       Certain Matters Relating to the Investors.  The
Company will use its commercially reasonable best efforts to cause the Investors
to conduct any sale that is within the scope of this Section 6 in a manner
consistent with this Section 6.  If the Company is not able to do so or fails to
give the Sale Notice to the Employee as prescribed in Section 6(a), the
Employee’s sole remedy shall be against the Company.

 

(d)                      Expiration Upon a Public Offering.  The provisions of
this Section 6 shall terminate upon the consummation of a Public Offering.

 

Section 7.                           “Drag-Along” Rights.

 

(a)                      Drag-Along Notice.  If any of the Investors (whether
acting alone or jointly with one or more of the other Investors) intends to sell
or otherwise Transfer, or enter into an agreement to sell or otherwise Transfer,
for cash or other consideration, more than 50.01% of the Common Stock
collectively owned by the Investors as of the Effective Date to a Third-Party
Buyer and the applicable Investor(s) elects to exercise its rights under this
Section 7, the Company shall deliver written notice (a “Drag-Along Notice”) to
the Employee, which notice shall state (i) that the Investor(s) wishes to
exercise its rights under this Section 7 with respect to such sale, (ii) the
name and address of the Third-Party Buyer, (iii) the per share amount and form
of consideration the applicable Investor(s) proposes to receive for its Common
Stock, (iv) the material terms and conditions of payment of such consideration
and all other material terms and conditions

 

9

--------------------------------------------------------------------------------


 

of such sale, and (v) the anticipated time and place of the closing of the
purchase and sale (a “Drag-Along Closing”).

 

(b)                      Conditions to Drag-Along.  Upon delivery of a
Drag-Along Notice, the Employee shall have the obligation to sell and transfer
to the Third-Party Buyer at the Drag-Along Closing the percentage of the
Employee’s Shares equal to the percentage of the Common Stock owned by the
Investor(s) that are to be sold to the Third-Party Buyer (the “Applicable
Percentage”) on the same terms as the applicable Investor(s), but only if such
Investor(s) sells and transfers the Applicable Percentage of the Investor’s
(Investors’) Common Stock to the Third-Party Buyer at the Drag-Along Closing. 
Notwithstanding anything to the contrary in any Drag-Along Notice, (i) the
Employee shall agree to make customary representations, and shall agree to
customary covenants, indemnities and agreements, so long as they are made
severally and not jointly; provided, that the Employee shall not be subject to
any restrictive covenant to the extent such covenant differs from the applicable
restrictive covenant provided in the Employment Agreement; (ii) any general
indemnity given by any Investor, applicable to liabilities not specific to such
Investor, to the transferee in connection with such sale shall be apportioned
among the Employee and all other Persons participating in such sale or Transfer
on a pro rata basis, based on the consideration received by each such Person in
respect of his, her or its Shares to be sold or Transferred, (iii) any indemnity
given by the Employee shall not exceed the Employee’s net proceeds from the
sale, and (iv) any representation relating specifically to a Person and/or his,
her or its ownership of the Shares to be sold or Transferred shall be made only
by such Person.  The fees and expenses incurred in connection with such sale or
Transfer and for the benefit of all Persons participating in such sale or
Transfer (it being understood that costs incurred by or on behalf of a Person
for his, her or its sole benefit will not be considered to be for the benefit of
all Persons participating in such sale or Transfer), to the extent not paid or
reimbursed by the Company or the transferee, shall be shared by the Employee and
all other Persons participating in such sale or Transfer on a pro rata basis,
based on the consideration received by each such Person in respect of its Shares
to be sold or Transferred; provided that no such Person shall be obligated to
make any out-of-pocket expenditure in respect of such fees or expenses prior to
the consummation of such sale or Transfer (excluding de minimis expenditures).

 

(c)                       Power of Attorney, Custodian, Etc.  By entering into
this Agreement and purchasing the Shares, the Employee hereby appoints the
applicable Investor(s) and any Affiliates of such Investor(s) so designated

 

10

--------------------------------------------------------------------------------


 

by the Investor(s) the Employee’s true and lawful attorney-in-fact and
custodian, with full power of substitution (the “Custodian”), and authorizes the
Custodian to take such actions as the Custodian may deem necessary or
appropriate to effect the sale and transfer of the Applicable Percentage of the
Employee’s Shares to the Third-Party Buyer, upon receipt of the purchase price
therefor at the Drag-Along Closing, free and clear of all security interests,
liens, claims, encumbrances, charges, options, restrictions on transfer, proxies
and voting and other agreements of whatever nature, and to take such other
action as may be necessary or appropriate in connection with such sale or
transfer, including consenting to any amendments, waivers, modifications or
supplements to the terms of the sale (provided that the applicable Investor also
so consents, and, to the extent applicable, sells and transfers the Applicable
Percentage of its Common Stock on the same terms as so amended, waived, modified
or supplemented) and instructs the Secretary of the Company (or other person
holding any certificates for the Shares) to deliver to the Custodian
certificates representing the Applicable Percentage of the Employee’s Shares,
together with all necessary duly-executed stock powers.  If so requested by the
applicable Investor(s) or the Company, the Employee will confirm the preceding
sentence in writing in form and substance reasonably satisfactory to such
Investor promptly upon receipt of a Drag-Along Notice (and in any event no later
than 10 days after receipt of the Drag-Along Notice).  Promptly after the
Drag-Along Closing, the Custodian shall give notice thereof to the Employee and
shall remit to the Employee the net proceeds of such sale (reduced by any amount
required to be held in escrow pursuant to the terms of the purchase and sale
agreement and any other expenses).

 

(d)                      The Investors are Third-Party Beneficiaries; Remedies. 
The Employee acknowledges and agrees that any of the Investors that takes action
pursuant to this Section 7 is an intended third-party beneficiary of this
Section 7, as if such Investor were a party to this Agreement directly. 
Following failure to cure a breach by the Employee of the provisions of this
Section 7 within ten (10) days of written notice from the Company of such
breach, the applicable Investor may obtain an injunction granting it specific
performance of the Employee’s obligations under this Section 7.  Whether or not
the applicable Investor obtains such an injunction, and whether or not the
transaction with respect to which the Drag-Along Notice relates is consummated,
following such a breach or threatened breach by the Employee that is material,
the Company shall have the option to purchase any or all of the Employee’s
Shares at a purchase price per Share equal to the lesser of the price at which
the Employee purchased such Shares from the Company or the per share
consideration payable pursuant to the Drag-Along

 

11

--------------------------------------------------------------------------------


 

Offer. The preceding sentence shall not limit the Company’s or the Investors’
rights to recover damages (or the amount thereof) from the Employee.

 

(e)                       Expiration on a Public Market.  The provisions of this
Section 7 shall terminate and cease to have further effect upon the
establishment of the Public Market, provided that such termination shall not
affect any right to receive or seek damages or purchase Shares pursuant to
Section 7(d).

 

Section 8.                           Rights of First Refusal.

 

(a)                      Notice.  At any time prior to a Public Offering, in
addition to the Transfer restrictions set forth in Section 4 and except as
otherwise expressly provided in this Agreement, the Employee may not Transfer
any Shares other than pursuant to a Qualified Offer and if the Employee desires
to accept a Qualified Offer, the Employee shall first give at least 60 days’
prior written notice to the Company and the CD&R Investors:

 

(i)                        designating the number of Shares proposed to be
Transferred (the “Offered Shares”);

 

(ii)                     naming the prospective acquiror of such Shares; and

 

(iii)                  specifying the price at (the “Offer Price”) and terms
upon which (the “Offer Terms”) the Employee desires to Transfer such Shares.

 

(b)                      Right of the Company. During the 30-day period
following the Company’s receipt of the Employee’s notice pursuant to
Section 8(a) (the “First Refusal Period”), the Company shall have the right to
purchase from the Employee all or any portion of the Offered Shares, at the
Offer Price and on the Offer Terms, and any such purchase shall be settled at
the time and in the manner specified in Section 8(d) hereof.  The Company shall
use its reasonable efforts to act as promptly as practicable following receipt
of the notice from the Employee to determine whether it shall elect to exercise
such right.

 

(c)                       Right of the CD&R Investors.  If the Company
determines within the First Refusal Period that it does not wish to exercise its
right to purchase all of the Offered Shares, the CD&R Investors shall have the
right to purchase all or any portion remaining of the Offered Shares specified
in such notice, at the Offer Price and on the Offer Terms, and any such purchase
shall be settled at the time and in the manner specified in
Section 8(d) hereof.  The CD&R Investors must determine whether to exercise such

 

12

--------------------------------------------------------------------------------


 

right during the period beginning on the earlier of (x) the end of the First
Refusal Period and (y) the date of receipt by the CD&R Investors of written
notice that the Company has elected not to exercise its rights under
Section 8(b) and ending 60 days after the CD&R Investors’ receipt of the
Employee’s notice pursuant to Section 8(a) (the “Second Refusal Period”).

 

(d)                      Manner of Exercise.  The rights provided hereunder
shall be exercised by written notice to the Employee given at any time during
the applicable period.  If such right is exercised, the Employee may not sell
pursuant to the Qualified Offer any of the Shares that the Company or the CD&R
Investors have elected to purchase and the Company or the CD&R Investors, as the
case may be, shall deliver to the Employee cash, check or other
readily-available funds for the Offer Price, against delivery of certificates or
other instruments representing the Shares so purchased, appropriately endorsed
by the Employee, and free and clear of all security interests, liens, claims,
encumbrances, charges, etc.  Notwithstanding the foregoing, neither the Company
nor the CD&R Investors, as the case may be, shall deliver any cash, check or
other readily-available funds for the Offer Price to the Employee prior to the
date which is six months and one day from the date of the Employee’s acquisition
of the Shares pursuant to this Agreement.

 

(e)                       Additional Requirements for Sale.  Subject to
Section 4, if neither the Company nor the CD&R Investors shall have exercised
its rights under this Section 8, then the Employee may Transfer the Offered
Shares to (but only to) the intended purchaser named in his notice to the
Company and the CD&R Investors at the Offer Price and on the Offer Terms;
provided that:

 

(i)                        such Transfer must be consummated within 30 days
following the expiration of the Second Refusal Period; and

 

(ii)                     the intended purchaser must first agree in writing in
form and substance satisfactory to the Company to make and be bound by the
representations and warranties set forth in Section 3(b), Section 3(e) and
Section 3(f) and to agree to and be bound by the covenants and other
restrictions set forth in this Agreement (including, but not limited to,
Section 3(g), Section 4, Section 6, Section 7, Section 8, Section 9 and
Section 11) and such other covenants or restrictions as the Company shall
reasonably request (it being understood that the Employee and any intended
purchaser therefrom shall not have any of the benefits provided for in
Section 5).

 

13

--------------------------------------------------------------------------------


 

Any purported Transfer in violation of this Section 8 shall be void ab initio.

 

(f)                        Allocation by CD&R Investors.  The Employee
acknowledges and agrees that the CD&R Investors may allocate and assign their
rights to purchase any or all of the Offered Shares within the Second Refusal
Period, as among themselves and the other Investors, in such manner as they, in
their sole discretion, may agree from time to time.

 

Section 9.                           Holdback Agreements.  If the Company files
a registration statement under the Securities Act with respect to an
underwritten public offering of any shares of its capital stock, the Employee
shall not effect any public sale (including a sale under Rule 144 under the
Securities Act or other similar provision of applicable law) or distribution of
any Common Stock, other than as part of such underwritten public offering,
during the 20 days prior to and the 180 days after the effective date of such
registration statement (or such other period as may be generally applicable to
or agreed by the Company’s senior-most executives).  If the Company files a
prospectus in connection with a takedown from a shelf registration statement,
the Employee shall not effect any public sale (including a sale under Rule 144
under the Securities Act or other similar provision of applicable law) or
distribution of any Common Stock, other than as part of such offering, for 20
days prior to and 90 days after the date the prospectus supplement is filed with
the Securities and Exchange Commission (or such other period as may be generally
applicable to or agreed by the Company’s senior-most executives).

 

Section 10.                    Certain Definitions.

 

(a)                      Capitalized terms not otherwise defined in this
Agreement have the meanings given to them in the ServiceMaster Global
Holdings, Inc. Stock Incentive Plan.

 

(b)                      As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“Additional Shares” has the meaning given in Section 1(a).

 

“Agreement” means this Employee Stock Subscription Agreement, as amended from
time to time in accordance with the terms hereof.

 

“Applicable Percentage” has the meaning given in Section 7(b).

 

“Cause” has the meaning given in the Employment Agreement.

 

“Closing” has the meaning given in Section 2(a).

 

14

--------------------------------------------------------------------------------


 

“Custodian” has the meaning given in Section 7(c).

 

“Determination Date” has the meaning given in Section 5(c).

 

“Drag-Along Closing” has the meaning given in Section 7(a).

 

“Drag-Along Notice” has the meaning given in Section 7(a).

 

“Employee” means the purchaser of the Shares whose name is set forth on the
signature page of this Agreement; provided that following such person’s death,
the “Employee” shall be deemed to include such person’s beneficiary or estate
and following such person’s Disability, the “Employee” shall be deemed to
include any legal representative of such person.

 

“Employment Agreement” means that certain Employment Agreement, dated as of
June 14, 2013, by and between the Company and the Employee.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended, or any successor statute, and the rules and regulations thereunder that
are in effect at the time, and any reference to a particular section thereof
shall include a reference to the corresponding section, if any, of any such
successor statute, and the rules and regulations thereunder.

 

“Fair Market Value” has the meaning given in the Stock Incentive Plan; provided
that, the Employee and the Company agree that, for purposes of (x) any purchase
of Additional Shares prior to an initial public offering of the Common Stock and
(y) any purchase of Shares from the Employee or his permitted transferees
pursuant to Section 5 herein, the methodology used by the Company in determining
the Fair Market Value shall be the same methodology used by the Company in
determining the Fair Market Value of the Initial Shares.

 

“Financing Agreements” has the meaning given in Section 5(f).

 

“First Option Period” has the meaning given in Section 5(a).

 

“First Refusal Period” has the meaning given in  Section 8(b).

 

“Good Reason” has the meaning given in the Employment Agreement.

 

“Initial Purchase Price” has the meaning given in Section 1(a).

 

15

--------------------------------------------------------------------------------


 

“Initial Shares” has the meaning given in Section 1(a).

 

“Offer Price” has the meaning given in Section 8(a).

 

“Offer Terms” has the meaning given in Section 8(a).

 

“Offered Shares” has the meaning given in Section 8(a).

 

“Person” means any natural person, firm, partnership, limited liability company,
association, corporation, company, trust, business trust, governmental authority
or other entity.

 

“Public Market” shall be deemed to have been established at such time as 30% of
the Common Stock (on a fully diluted basis) has been sold to the public pursuant
to an effective registration statement under the Securities Act, pursuant to
Rule 144 or pursuant to a public offering outside the United States.

 

“Purchase Price” means the purchase price per Share determined in accordance
with Section 5(c).

 

“Qualified Offer” means an offer to purchase Shares from a single purchaser and
which must be in writing and for cash or other immediately-available funds, be
irrevocable by its terms for at least 60 days and be a bona fide offer as
determined in good faith by the Board or the Compensation Committee thereof.

 

“Retirement” means the Employee’s retirement from active service on or after the
Employee reaches normal retirement age.

 

“Rule 144” means Rule 144 under the Securities Act (or any successor provision
thereto).

 

“Sale Notice” has the meaning given in Section 6(a).

 

“Second Option Period” has the meaning given in Section 5(a).

 

“Second Refusal Period” has the meaning given in Section 8(c).

 

“Securities Act” means the United States Securities Act of 1933, as amended, or
any successor statute, and the rules and regulations thereunder that are in
effect at the time and any reference to a particular section thereof shall
include a reference to the corresponding section, if any, of any such successor
statute, and the rules and regulations thereunder.

 

16

--------------------------------------------------------------------------------


 

“Shares” has the meaning given in Section 1(a), and for purposes of
Section 3(g), Section 4, Section 5, Section 6, Section 7, Section 8, and
Section 9 it also includes Common Stock delivered as dividends in respect of the
Shares and the Additional Shares.

 

“Stock Incentive Plan” means the ServiceMaster Global Holdings, Inc. Stock
Incentive Plan adopted by the Board, as amended from time to time.

 

“Third-Party Buyer” means any Person other than (i) the Company or any of its
Subsidiaries, (ii) any employee benefit plan of the Company or any of its
Subsidiaries, (iii) the Investors or (iv) any Affiliates of any of the
foregoing.

 

“Transfer” means any sale, assignment, transfer, pledge, encumbrance, or other
direct or indirect disposition (including a hedge or other derivative
transaction).

 

Section 11.                    Miscellaneous.

 

(a)                      Authorization to Share Personal Data.  The Employee
authorizes any Affiliate of the Company that employs the Employee or that
otherwise has or lawfully obtains personal data relating to the Employee to
divulge or transfer such personal data to the Company or to a third party, in
each case in any jurisdiction, if and to the extent appropriate in connection
with this Agreement or the administration of the Plan.

 

(b)                      Unforeseen Personal Hardship.  If the Employee, prior
to a Public Offering and still in the employment of the Company, experiences
financial hardship arising from (i) extraordinary medical expenses or other
expenses directly related to illness or disability of the Employee, a member of
the Employee’s immediate family or one of the Employee’s parents or
(ii) payments necessary or required to prevent the eviction of the Employee from
the Employee’s principal residence or foreclosure on the mortgage on that
residence, the Board will carefully consider any request by the Employee that
the Company repurchase the Employee’s Shares at the Initial Purchase Price, but
the Company shall have no obligation to do so.

 

(c)                       Notices.  All notices and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been given if delivered personally or sent by certified
or express mail, return receipt requested, postage prepaid, or by any recognized
international equivalent of such delivery, to the Company, any

 

17

--------------------------------------------------------------------------------


 

of the Investors or the Employee, as the case may be, at the following addresses
or to such other address as the Company, the Investors or the Employee, as the
case may be, shall specify by notice to the others:

 

(i)                        if to the Company, to it at:

 

ServiceMaster Global Holdings, Inc.
c/o The ServiceMaster Company
860 Ridge Lake Boulevard
Memphis, Tennessee  38120
Attention: General Counsel
Fax: (901) 597-8025

 

with copies (which shall not constitute notice) to the Persons listed in clause
(iv) below);

 

(ii)                     if to the Employee, to the Employee at his or her most
recent address as shown on the books and records of the Company or Subsidiary
employing the Employee;

 

(iii)                  if to any Investor, to the Persons listed in clause
(iv) below;

 

(iv)                 copies of any notice or other communication given under
this Agreement shall also be given to:

 

Clayton, Dubilier & Rice, LLC
375 Park Avenue, 18th Floor
New York, New York 10152
Attention:  David Wasserman
Fax: (212) 893-7061

 

and

 

Debevoise & Plimpton LLP
919 Third Avenue
New York, New York 10022
Attention:  John M. Allen
Fax:  (212) 909-6836

 

18

--------------------------------------------------------------------------------


 

All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.

 

(d)                      Binding Effect; Benefits.  This Agreement shall be
binding upon and inure to the benefit of the parties to this Agreement and their
respective successors and assigns.  Except as otherwise provided herein with
respect to the Investors, nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the parties to this
Agreement or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

 

(e)                       Waiver; Amendment.

 

(i)                        Waiver.  Any party hereto may by written notice to
the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement,
(B) waive compliance with any of the conditions or covenants of the other
parties contained in this Agreement, and (C) waive or modify performance of any
of the obligations of the other parties under this Agreement; provided that any
waiver of the provisions of Section 4 through and including Section 9 or this
Section 11(e) must be consented to in writing by the CD&R Investors.  Except as
provided in the preceding sentence, no action taken pursuant to this Agreement,
including, but not limited to, any investigation by or on behalf of any party,
shall be deemed to constitute a waiver by the party taking such action of
compliance with any representations, warranties, covenants or agreements
contained herein.  The waiver by any party hereto of a breach of any provision
of this Agreement shall not operate or be construed as a waiver of any preceding
or succeeding breach and no failure by a party to exercise any right or
privilege hereunder shall be deemed a waiver of such party’s rights or
privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.

 

(ii)                     Amendment.  This Agreement may be amended, modified or
supplemented only by a written instrument executed by the Employee and the
Company; provided that the provisions of Section 4 through Section 9 and this
Section 11 may be amended by the Company with the vote of a majority (by number
of shares of Common Stock) of the Employees who hold Common Stock

 

19

--------------------------------------------------------------------------------


 

purchased pursuant to a stock subscription agreement having comparable
provisions; provided, further, that any amendment adversely affecting the rights
of the CD&R Investors hereunder must be consented to by the CD&R Investors.

 

(f)                        Assignability.  Neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by the Company or the Employee without the prior written consent of
the other parties, provided that the CD&R Investors may assign from time to time
all or any portion of their respective rights under this Agreement, to one or
more persons or other entities designated by each of them.

 

(g)                       Applicable Law.  This Agreement shall be governed by
and construed in accordance with the law of the State of Delaware regardless of
the application of rules of conflict of law that would apply the laws of any
other jurisdiction.

 

(h)                      Waiver of Jury Trial.  Each party hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any suit, action or proceeding arising out of this Agreement
or any transaction contemplated hereby.  Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that it and the other
parties have been induced to enter into the Agreement by, among other things,
the mutual waivers and certifications in this Section 11(h).

 

(i)                          Section and Other Headings, etc.  The section and
other headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement.

 

(j)                         Counterparts.  This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which together shall constitute one and the same instrument.

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

THE EMPLOYEE:

 

 

 

 

 

Robert J. Gillette

 

 

 

Address of the Employee:

 

 

 

 

 

 

 

 

 

 

Total Number of Shares

 

of Common Stock

 

to be Purchased:

[·]

 

 

 

 

Per Share Price:

$[·]

 

 

Total Purchase

 

Price:

$[·]

 

21

--------------------------------------------------------------------------------